DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments filed on 18 April 2022 have been considered but they are not persuasive. However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward.

Applicant argues:
Applicant respectfully submits that Heltzer, taken singly or in any combination with
Frank, at least fails to disclose, teach, or suggest Applicant's claimed "identifying duplicate sectors in a block of a plurality of blocks," "zeroing out the duplicate sectors in the block," and "performing a data reduction operation on the block after the duplicate sectors are zeroed out."

For example, while Heltzer at [0086] may recite the removal of "out-of-date entries (duplicate sectors with older sequence numbers) from the linked list", Heltzer appears to be referring to a duplicate sector in one block being a duplicate of a sector in another (different) block. That is, Heltzer is not understood to teach or suggest identifying duplicate sectors in the same block. By clear and direct contrast ( demonstrated by clear antecedent basis usage), Applicant claims (1) "identifying duplicate sectors in a block of a plurality of blocks," (2) "zeroing out the duplicate
sectors in the [same] block," and (3) "performing a data reduction operation on the [same] block after the duplicate sectors are zeroed out."

In response, the Examiner respectfully submits:
Paragraph [0027] of Heltzer discloses “FIG. 2b illustrates the contents of a single cache line 204. The line comprises a plurality of data blocks 252-256, meta-data 258 associated with those blocks, an optional parity block 260, and an optional leading sequence number 250” and “in FIG. 2b, the second data block 254 in the shown cache line is identified as Block 1, and is detailed, for the case of a block size of 8 sectors, as comprising data sectors 264-278”.

Paragraph [0086] of Heltzer discloses “the performance of a storage system with a write cache can be improved by removing out-of-date entries (duplicate sectors with older sequence numbers)” and “any out of date entries can be removed as they are encountered”.

Heltzer discloses that “any” duplicate sectors can be removed.  This means that all duplicate sectors of all blocks (such as Blocks 252-256 illustrated in Fig. 2b), including those that are in the same block (such as sectors 264-268 of Block 1 illustrated in Fig. 2b), are removed as they are encountered.

Therefore, contrary to Applicant’s assertion that “Heltzer appears to be referring to a duplicate sector in one block being a duplicate of a sector in another (different) block”, Heltzer actually discloses that duplicate sectors in all blocks (including duplicate sectors in the same block and duplicate sectors in different blocks) are removed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2004/0128470 by Heltzer et al. (“Heltzer”) in view of US PGPUB 2010/0257331 by Frank.

As to Claim 1, Heltzer teaches a computer-implemented method comprising: identifying duplicate sectors (Heltzer: at least ¶0008; “write cache includes cache lines”; ¶0086 further discloses “… removing out-of-date entries (duplicate sectors with older sequence numbers)”) in a block of a plurality of blocks (Heltzer: at least ¶0027; “for the case of a block size of 8 sectors, as comprising data sectors 264-278”; see also Fig. 2b);
erasing the duplicate sectors in the block (Heltzer: at least ¶0086; “… removing out-of-date entries (duplicate sectors with older sequence numbers)” and “any out of date entries can be removed as they are encountered”); and performing a data reduction operation on the block after the duplicate sectors are erased (Heltzer: at least ¶0008; “write cache includes cache lines”; ¶0086 further discloses “… removing out-of-date entries (duplicate sectors with older sequence numbers)”; note: data is reduced after removing duplicate sectors).

Heltzer does not explicitly disclose, but Frank discloses erasing of sectors comprises zeroing out said sectors (Frank: at least ¶¶0025, 0040; “… link to the zero block 230 indicates that the logical blocks belong to a deleted file” and “… zero out those disk blocks that are linked to the zero block 230” and “the use of the wiping utilities 240 addresses a data security issue, which occurs when a deleted file contains sensitive information. The wiping utilities 240 ensures that the data of a deleted file will be overwritten by zeros at a pre-determined time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Frank’s feature of erasing of sectors comprises zeroing out said sectors (Frank: at least ¶¶0025, 0040) with Heltzer’s method.
The suggestion/motivation for doing so would have been to address a data security issue and ensure “that the data of a deleted file will be overwritten by zeros at a pre-determined time” so that sensitive “data of a deleted file” would not remain in data storage indefinitely (Frank: at least ¶0040).

Claim 8 (a computer program product claim) corresponds in scope to claim 1, and is similarly rejected.

Claim 15 (a system claim) corresponds in scope to claim 1, and is similarly rejected.

Claims 2-4, 9-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2004/0128470 by Heltzer et al. (“Heltzer”) in view of US PGPUB 2010/0257331 by Frank, and further in view of US Patent 5,802,551 by Komatsu et al. (“Komatsu”).

As to Claim 2, Heltzer and Frank teach the computer-implemented method of claim 1.

Heltzer and Frank do not explicitly disclose, but Komatsu discloses wherein identifying the duplicate sectors includes shared sector remapping (Komatsu: at least Col. 10 Lines 24-27; “since there exist the identical logical sectors A, D, E, F, and G, the logical sectors A and D through G are written in the same manner as in FIG. 10A after putting up Erase Flags at those identical logical sectors”; note: identical sectors encoded with erase flags; ¶0003 of Specification discloses “shared sector remapping may encode duplicate sectors located in the block”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Komatsu’s feature of wherein identifying the duplicate sectors includes shared sector remapping (Komatsu: at least Col. 10 Lines 24-27) with  the method disclosed by Heltzer and Frank.
The suggestion/motivation for doing so would have been to “create free areas” by erasing “unnecessary data indicated by erase flags” (Komatsu: at least Abstract).

Claim 9 (a computer program product claim) corresponds in scope to claim 2, and is similarly rejected.

As to Claim 3, Heltzer, Frank and Komatsu teach the computer-implemented method of claim 2 wherein the shared sector remapping encodes duplicate sectors located in the block (Komatsu: at least Col. 10 Lines 24-27; “since there exist the identical logical sectors A, D, E, F, and G, the logical sectors A and D through G are written in the same manner as in FIG. 10A after putting up Erase Flags at those identical logical sectors”; note: identical sectors encoded with erase flags).

Claim 10 (a computer program product claim) corresponds in scope to claim 3, and is similarly rejected.

Claim 16 (a system claim) corresponds in scope to claim 3, and is similarly rejected.

As to Claim 4, Heltzer, Frank and Komatsu teach the computer-implemented method of claim 2 wherein a negative index value indicates the duplicate sectors are located in the block (Komatsu: at least Col. 10 Lines 24-27; “since there exist the identical logical sectors A, D, E, F, and G, the logical sectors A and D through G are written in the same manner as in FIG. 10A after putting up Erase Flags at those identical logical sectors”; note: erase flag as value indicating negative (not unique)).

Claim 11 (a computer program product claim) corresponds in scope to claim 4, and is similarly rejected.

Claim 17 (a system claim) corresponds in scope to claim 4, and is similarly rejected.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2004/0128470 by Heltzer et al. (“Heltzer”) in view of US PGPUB 2010/0257331 by Frank, and further in view of US PGPUB 2018/0173442 by Kirkpatrick et al. (“Kirkpatrick”).

As to Claim 5, Heltzer and Frank teach the computer-implemented method of claim 1.

Heltzer and Frank do not explicitly disclose, but Kirkpatrick discloses wherein performing the data reduction operation includes eliminating the zeroed out sectors using compression (Kirkpatrick: at least ¶0132; “storage controllers may reduce (compress) data by: eliminating sectors whose entire contents consist of repeated zeros or other simple patterns”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kirkpatrick’s feature of wherein performing the data reduction operation includes eliminating the zeroed out sectors using compression (Kirkpatrick: at least ¶0132) with  the method disclosed by Heltzer and Frank.
The suggestion/motivation for doing so would have been to free up occupied storage space and increase available storage space in a storage system (or on a storage media) (Kirkpatrick: at least ¶0122; “various data reduction techniques such as, for example, data compression, data deduplication, and others”; ¶0122 further discloses “storage controllers may reduce (compress) data”).

Claim 12 (a computer program product claim) corresponds in scope to claim 5, and is similarly rejected.

Claim 18 (a system claim) corresponds in scope to claim 5, and is similarly rejected.

Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2004/0128470 by Heltzer et al. (“Heltzer”) in view of US PGPUB 2010/0257331 by Frank, and further in view of US Patent 5,802,551 by Komatsu et al. (“Komatsu”), and further in view of US Patent 9,846,718 by Ruef et al. (“Ruef”).

As to Claim 6, Heltzer, Frank and Komatsu teach the computer-implemented method of claim 4.
 Heltzer, Frank and Komatsu do not explicitly disclose, but Ruef discloses wherein signed bytes are used for a remapping array (Ruef: at least Fig. 5, Col. 15 Lines 10-18; “digest D1 150” … “digest D8 157” as remapping array; Col. 3 Lines 20-22 further disclose “a digest for a data block of size 8 kilobytes (KB) may be of a size which may range from 8 bytes to 32 bytes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ruef’s feature of wherein signed bytes are used for a remapping array (Ruef: at least Fig. 5, Col. 15 Lines 10-18, Col. 3 Lines 20-22) with  the method disclosed by Heltzer, Frank and Komatsu.
The suggestion/motivation for doing so would have been to perform data deduplication based using digest information (Ruef: at least Asbtract).

Claim 13 (a computer program product claim) corresponds in scope to claim 6, and is similarly rejected.

Claim 19 (a system claim) corresponds in scope to claim 6, and is similarly rejected.

As to Claim 7, Heltzer, Frank, Komatsu and Ruef teach the computer-implemented method of claim 6 wherein the signed bytes indicate whether the duplicate sectors match (Ruef: at least Col. 3 Lines 20-22; “a digest for a data block of size 8 kilobytes (KB) may be of a size which may range from 8 bytes to 32 bytes”; Col. 2 Lines 43-45 & 57-59 further disclose “digest associated with the candidate data object matches a digest associated with the data object”).

Claim 14 (a computer program product claim) corresponds in scope to claim 7, and is similarly rejected.

Claim 20 (a system claim) corresponds in scope to claim 7, and is similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Huen Wong whose telephone number is (571) 270-
3426. The examiner can normally be reached on Monday - Friday (10:30AM EST -
6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the
Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is
(571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.W/Examiner, Art Unit 2168                                                                                                                                                                                                        21 April 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168